            Case 1:20-cv-02346-LLS Document 7 Filed 08/13/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 BETTY M. MONCION,

                                 Plaintiff,
                                                                20-CV-2346 (LLS)
                     -against-
                                                                CIVIL JUDGMENT
 CITY OF NEW YORK, et al.,

                                 Defendants.

         Pursuant to the order issued August 13, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     August 13, 2020
           New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.
